UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7111


FREDDIE ANDAYA, a/k/a Raymond Garcia,

                    Plaintiff - Appellant,

             v.

DETECTIVE J.P. MCCLASKEY, DET. CITY OF CONCORD POLICE
DEPARTMENT; DETECTIVE K. CHILDERS; DETECTIVE R. GONSALEZ;
UNITED STATES OF AMERICA; DETECTIVE KELLY SEAGRAVES;
DETECTIVE ELIZABETH LOVE; DETECTIVE G. BACOTE; DETECTIVE J.
DAVIS; SHERIFF KEVIN AUTEN; DETECTIVE UVALDO RIOS,

                    Defendants - Appellees,

             and

CITY OF CONCORD, NORTH CAROLINA; ROWAN COUNTY, NORTH
CAROLINA; CHIEF GUY SMITH,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. L. Patrick Auld, Magistrate Judge. (1:12-cv-00093-LPA)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Freddie Andaya, Appellant Pro Se. Torin L. Fury, William L. Hill, FRAZIER HILL &
FURY, RLLP, Greensboro, North Carolina; Kenneth Ray Raynor, RAYNOR LAW FIRM,
PLLC, Charlotte, North Carolina; Lynne P. Klauer, Assistant United States Attorney,
Steven N. Baker, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Freddie Andaya appeals the magistrate judge’s text order 1 denying his Fed. R. Civ.

P. 60(b) motion in which he asserted that the magistrate judge made a mistake by not

appointing counsel to represent him in his 42 U.S.C. § 1983 (2012) excessive force action.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the magistrate judge. Andaya v. McClaskey, No. 1:12-cv-00093-LPA

(M.D.N.C. July 25, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




       1
        The parties consented to the jurisdiction of a magistrate judge pursuant to 28
U.S.C. § 636(c) (2012).

                                            3